Citation Nr: 1233601	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  10-02 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.   Entitlement to service connection for the residuals of a gunshot wound to the right foot.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for the residuals of a right knee injury.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a back condition.

8.  Entitlement to service connection for a left elbow disorder.  


REPRESENTATION

Appellant represented by:	Chad F. Brown, Attorney



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from February 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the RO. 

The record shows that the Veteran requested a hearing before a Veterans Law Judge at the RO in his January 2010 VA Form 9.  However, the Veteran's attorney postponed a hearing scheduled for October 2011, and the Veteran subsequently withdrew a hearing scheduled for June 2012.  No further requests for postponement or rescheduling were received.  The request for a hearing is deemed to be withdrawn.  38 C.F.R. § 20.704(c), (e) (2011). 

The issues of service connection for hepatitis C, COPD, and the residuals of a gunshot wound to the right foot are being remanded to the RO.  VA will notify the Veteran if further action is required on his part. 

 

FINDINGS OF FACT

1.  The Veteran currently is not shown to have a hearing loss that had its clinical onset during his period of active service.   

2.  The currently demonstrated right knee arthritis is not shown to be due to the twisting-type injury sustained by the Veteran during his period of service or another event or incident of his period of active duty.   

3.  The currently demonstrated left knee arthritis is not shown to be due to a documented event or incident of the Veteran's period of active duty.  

4.  The currently demonstrated back disorder is not shown to be due to the documented injury sustained during the Veteran's period of active service or another event or incident of service.  

5.  The Veteran currently is not shown to have a left elbow condition that is due to the injury documented during his period of service or another event or incident of his active service.
 

CONCLUSIONS OF LAW

1.  The Veteran does not have a hearing loss disability due to disease or injury that was incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  The Veteran's right knee disability manifested by arthritis is not due to an injury or disease that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2011). 

3.  The Veteran does not have a left knee disability including arthritis due to a disease or injury that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 2002); 38 C.F.R.§§ 3.303, 3.307, 3.309 (2011). 
  
 4.  The Veteran does not have a back disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A.§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

5.  The Veteran does not have a left elbow disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A.§§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  

The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided notice to the Veteran in a June 2008 letter, issued prior to the decision on appeal, regarding what information and evidence is needed to substantiate his claims for service connection.  Moreover, the June 2008 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, private treatment reports, and a VA examination report.

The Board notes that the Veteran has not been afforded an examination with regard to the hearing loss claim, and an etiological opinion has not been obtained.  However, in this case, the service treatment reports do not show any relevant treatment.  

There is no competent post-service evidence to show that the Veteran currently has hearing loss and there is no competent evidence to show that hearing loss may be related to the Veteran's service.  

Accordingly, a VA examination is not required with respect to this claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004). 
  
As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  

The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  

Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  

Therefore, any such defect is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including sensorineural hearing loss and arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss and/or arthritis become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  

The Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Hearing Loss

The Veteran asserts that his hearing loss is related to service.  However, his DD Form 214 indicates that his military occupational specialty (MOS) was that of a store keeper.  

The service personnel records and DD Form 214 do not show that the Veteran took any training or participated in any activities that are consistent with excessive noise exposure per se.  Moreover, the evidence does not show that the Veteran currently has a hearing loss disability for VA purposes. 
  
In connection with his claimed hearing loss, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  

The regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The January 1978 enlistment examination included an audiogram that showed puretone thresholds of 5, 5, 5, 5, and 5 decibels in the right ear and 15, 5, 5, 10 and 15 decibels in the left ear at 500, 1000, 2000, 3000 and 4000 Hz, respectively.  

At a May 1978 medical examination, during service, an audiogram revealed puretone thresholds of 5, 20, 5, 5, and 0 decibels in the right ear and 10, 10, 5, 15, and 10 decibels in the left ear at 500, 1000, 2000, 3000 and 4000 Hz, respectively.  
At his February 1981 discharge examination, an audiogram revealed puretone thresholds of 10, 0, 5, 5, and 0 decibels in the right ear and 5, 5, 5, 5, and 5 decibels in the left ear at 500, 1000, 2000, 3000 and 4000 Hz, respectively.  

In addition, the medical evidence does not show complaints or findings referable to a hearing loss in service or for many years thereafter.  Accordingly, based on this record, the Board finds that the weight of the evidence is against the claim of service connection for hearing loss.  

In this case, the Veteran also has not expressly endorsed a history of hearing problems beginning during service.  Hence, he is found to have presented no specific assertions that would serve to link any current hearing problems with his period of service.   


Residuals of Right Knee Injury and Left Knee Disorder

The Veteran is seeking service connection for residuals of a right knee injury.  He is also seeking service connection for a left knee condition as secondary to his right knee disability.  

The service treatment records show that the Veteran's lower extremities were found to be normal on entrance examination conducted in January 1978.  In a September 1980 treatment report, the Veteran complained of having right knee pain for one day.  Specifically, he reported that, while loading stores and holding a box, the ship rolled causing him to twist his right knee.  An examination at that time noted that the knee was within normal limits.  There was no edema or discoloration, but there was slight tenderness over the lateral ligament.  

The assessment was that of lateral ligament strain.  The Veteran's lower extremities were noted to be normal at the time of the discharge examination in February 1981.
 
Post-service, the submitted private treatment records dated from 2005 to 2007 show that the Veteran was diagnosed with and treated for rheumatoid arthritis.

In a May 2008 statement, a private physician opined that it was as likely as not that the osteoarthritis was related to the Veteran's service.  

On VA examination in November 2009, the Veteran reported twisting his right knee during service while loading stores.  He added that, since that time, he had been having problems with the knee as well as problems with the left knee.  He indicated that the condition had worsened over time and that he now had rheumatoid arthritis.  

The X-ray studies revealed mild developing osteoarthritis involving the medial aspect of the right knee.  The X-ray studies of the left knee revealed that the knee was stable with findings suspicious for joint effusion and subcortical/periarticular erosions.  

The diagnoses were those of right knee arthritis and left knee arthritis with chronic effusion.  The examiner concluded that the right knee condition was less likely than not caused by or the result of the treatment received during service.  

The examiner explained that the Veteran had arthritis in both knees and a diagnosis of rheumatoid arthritis since 2005.  No records were noted to be found from 1980 until 2005.  The examiner added that a rheumatology note indicated that the Veteran reported having problems since age 20, with worsening in 1999.  

Thus, the examiner opined that the event in service was most probably a strain and was most likely not related to the Veteran's current symptoms.  

As for the left knee arthritis, the examiner felt that this condition was most likely related to rheumatoid arthritis that was a systemic condition and was not caused by the right knee condition.  The examiner added that both knee problems were likely caused by rheumatoid arthritis.  

After careful consideration, the Board finds the opinion of the VA examiner in November 2009 to be more probative than the one provided by the private physician who did not provide any rationale for his conclusion. 

The VA examiner in this regard performed a thorough review of the record and provided a sufficient rationale explaining why the current right knee osteoarthritis was not related to the incident during service that was a twisting-type injury.  

Thus, on this record, the Board finds the VA examiner's opinion to be controlling for the purpose of deciding this appeal. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board must rely on an informed medical opinion in order to adjudicate a claim); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (recognizing that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.) 

Accordingly, service connection for a right knee disability as due to the documented injury in service must be denied.  

As for the left knee, the November 2009 VA examiner also associated the changes on that side to the Veteran's rheumatoid arthritis.  While the Veteran's private physician opined that osteoarthritis was related to service, the opinion, once again, is noted not to have a supporting rationale. 

Significantly, there is no medical evidence showing complaints or findings referable to a  left knee in service or for many years thereafter.  The first documentation of arthritis related complaints in the record was in 2005, more than 24 years after discharge from service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Hence, service connection for a left knee disability is not warranted.

It is acknowledged that the Veteran is competent to report observable symptoms such as knee pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

However, in the present case, to the extent that the Veteran is claiming continuous knee symptomatology since active service, he is not found to be credible.  Indeed, the Veteran's separation examination was negative for any knee problem.  The Veteran was not seen with any complaints of joint pain until 2005, about 24 years following discharge.  


Back Disorder

The Veteran asserts that his back disorder is due to period of active service.   

The service treatment records show that the spine was found to be normal on entrance examination conducted in January 1978.  In a January 1980 treatment report, the Veteran complained of having upper back pain having since the morning.  He was diagnosed with muscle strain.  

In a February 1980 treatment record, the Veteran was noted to have suffered a contusion of the left back and shoulder when in fell in a man hole.  The X-ray studies were within normal limits.  The Veteran's spine was noted to be normal in connection with the examination performed when he was discharged from service in February 1981. 

On VA examination in November 2009, the Veteran reported falling in a hole in 1980 and sustaining various injuries to include one involving  the back.  He indicated that his whole back, including the thoracic and lumbar areas were painful and worsening over time.  The X-ray studies of the lumbar spine revealed slight posterior displacement of the lower coccyx that the examiner concluded was of questionable significance.  The diagnosis was that of lumbar strain.  

The VA examiner concluded that the back condition was less likely than not caused by or a result of the treatment received in service.  The examiner reported that while the Veteran had complaints of back pain in service, the x-ray study in 1980 was normal.  The examiner noted that it did not appear that the Veteran had a chronic condition at that time.  

The examiner did not see any other medical evidence of back pain complaints until private rheumatology treatment records showed complaints of back stiffness worsening with inactivity.  The examiner stated that it looked like the current back problem was due to the rheumatoid arthritis more than any condition during service.        

In this case, the medical evidence of record demonstrates a current diagnosis of lumbar strain.  

However, there is no medical evidence that serves to link any current back condition to the documented injury sustained during service or another event or incident of the Veteran's period of active duty.  The VA examiner in November 2009 opined that the manifestation in service did not appear to be chronic as there was no showing of other manifestations until many years after service.  

In fact, the medical opinion provided by the November 2009 VA examiner established that the claimed low back disability was not related to service, but rather to his rheumatoid arthritis that was not diagnosed earlier than 2005.  

This opinion relates the onset of back pain to a time many years after the Veteran's service in 1981.  This length of time is evidence against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999).  Accordingly, on this record, service connection for a back disorder must be denied. 

The Veteran, without medical training, does not meet the burden of presenting competent evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements.  

While the Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain, he is not competent to offer a medical conclusion.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

The medical evidence does not show, nor does the Veteran assert, that he has medical training to provide competent medical evidence as to the etiology of the claimed back disability. 


Left Elbow Condition

The service treatment records show that, in February 1980, the Veteran fell on a pier and suffered a contusion of his left elbow.  An examination of the left elbow revealed a full range of motion.  The diagnosis was that of trauma, left elbow.

On VA examination in November 2009, the Veteran reported suffering a left elbow injury during service  when he was placed in a cast for several weeks.  He reported having problems on and off since the injury.  

On examination, no abnormalities of the left elbow were observed.  The X-ray studies of the left elbow revealed no evidence of remote fracture, or definite active process.  There was noted to be a possible accessory ossification of the medial epicondyle of the humerus.  The diagnosis was that of normal left elbow.  

The first element that must be satisfied in any service connection claim is a showing of a current disability.  In this case, there is no actual disability as reflected by normal findings of the left elbow on VA examination in November 2009.  

Without competent evidence of a current disability, the claim of service connection must fail.  Brammer, 3 Vet. App. at 225 (1992). 

Accordingly, on this record, the preponderance of the evidence is against the claim of service connection for a left elbow disorder.


ORDER

Service connection for a claimed hearing loss is denied.

Service connection for the residuals of a right knee injury is denied.

Service connection for a left knee disorder is denied.

Service connection for a back condition is denied.

Service connection for a left elbow disorder is denied.


REMAND

A careful review of the claims file shows that further RO action as to the claims of service connection for hepatitis C, COPD, and the residuals of a gunshot wound to the right foot is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002; 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding the claim for hepatitis C, the service treatment records show that, in January 1979, the Veteran donated blood to the Naval Regional Medical Center.  It was noted that a serum sample from his blood was determined to be positive for a Hepatitis Antigen.  The service treatment records do not show any further treatment for hepatitis.  In an April 1979 treatment record, the Veteran also reported a history of drug abuse.    

On a risk factor questionnaire dated in June 2008, the Veteran reported in engaging in high-risk sexual activity during his active service.  In a May 2008 statement, a private physician noted that the Veteran tested positive for Hepatitis C that as likely as not was related to service because the Veteran did not have it before service.      

The Veteran has not been afforded a thorough VA examination to assess the nexus question.  Hence, a VA examination is needed to assess the possible etiological relationship between any currently diagnosed Hepatitis C and any risk factors identified during the Veteran's active service. 

The Board also finds that further development is necessary in connection with the claim of service connection for COPD.  In this case, the private treatment records show that the Veteran has been diagnosed with COPD with a history of smoking for many years and attributes the COPD to asbestos exposure as well as exposure to caustic chemicals during service.  

The Veteran's MOS indicates that he served as a store keeper.  While the Veteran's personnel records show that he served aboard naval vessels, there is no indication that the Veteran was exposed to asbestos or any caustic chemicals.  In a June 2008 letter from the RO, the Veteran was requested to provide answers to questions concerning his exposure to asbestos in service as well as any exposure he may have had after service.  The Veteran did not respond to the RO's request.  

However, in a May 2008 statement, a private physician stated that the Veteran's COPD was due to asbestos exposure in service.  The physician did not provide a rationale for his statement.    

The service treatment records show that, in August and December 1978 and April 1979, the Veteran received treatment for upper respiratory infections.  In May 1979, the Veteran was diagnosed with bronchitis.

In light of the evidence, the Board finds that a VA examination is needed to fully address whether the claimed COPD is related to asbestos exposure or another event or incident of the Veteran's service.   

Further development is also required in connection with the claimed residuals of a gunshot wound to the right foot.  The service treatment records show that the Veteran had incurred a gunshot wound to his right foot in May 1977 prior to his active service.  During service, the Veteran was seen with complaints of discomfort and increased activity limitations of the right foot.  

At a November 2009 VA examination, the Veteran asserts that his service-related activities such as going up and down ladders and carrying loads, caused his foot to become painful and to progressively worsen.  

The diagnosis was that of right foot tendinitis, gunshot wound, right foot with retained metal foreign bodies.  As for an opinion, the examiner stated that pre-service gunshot wound residuals were not found.  No further explanation was provided.  

Due to the confusing statement provided by the examiner, the Board finds that further clarification is needed.  Therefore, the case must be remanded so that a VA examination can be undertaken and the necessary VA opinion obtained. 

 Relevant ongoing medical records should also be requested.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to ask the Veteran to provide the names and addresses of all medical providers, both VA and non-VA, who have treated him for hepatitis C, COPD and right foot condition since discharge from service.  After securing any necessary release, the RO should attempt to obtain any records identified by the Veteran which are not duplicates of those contained in the record.  

2.  The RO should then have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed Hepatitis C.  

The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disability manifested by Hepatitis C disability is due to a documented risk factor or other event or incident of the Veteran's period of active service.   In rendering the opinion, the examiner should address the significance of the January 1979 service treatment notation that his blood was positive for a Hepatitis Antigen as well as the report of his drug use noted in the April 1979 treatment report.  

4.  The RO also should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed respiratory condition.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported. 

After examining the Veteran and reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory or lung disability had its clinical onset during service or otherwise is due to an event or incident of his period of active service.  The examiner should provide a medical rationale for all conclusions reached. 

5.  Finally, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed right foot condition.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

After reviewing the entire record  and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current foot disability had its clinical onset during service or due to another event or incident of the his period of active service.  A complete rationale for all opinions expressed should be provided. 

6.  After completing the requested action and any additional development deemed necessary, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


